 

EXHIBIT 10.124

 

AGREEMENT TO ASSUME LIABILITIES

 

AND TO ACQUIRE ASSETS

 

OF BRANCH BANKING OFFICE

 

By and Among

 

KAISER FEDERAL BANK

 

and

 

PAN AMERICAN BANK, FSB

 

and

 

UNITED PANAM FINANCIAL CORP.

 

July 2, 2004

 



--------------------------------------------------------------------------------

 

INDEX

 

Article

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

KAISER FEDERAL BANK

   1

ARTICLE I. Definitions

   1

1.1.

  

Account

   1

1.2.

  

Account Related Loans

   1

1.3.

  

Agreement

   2

1.4.

  

Assets

   2

1.5.

  

Branch Financial Statements

   2

1.6.

  

Branch

   2

1.7.

  

Cash

   2

1.8.

  

Claim

   2

1.9.

  

Closing Date and Closing

   2

1.10.

  

Deposits

   2

1.11.

  

Deposit Premium

   2

1.12.

  

Deposit Transfer

   2

1.13.

  

Governmental Body

   2

1.14.

  

Hazardous Substances

   2

1.15.

  

Independent Accountants

   2

1.16.

  

Independent Determination

   3

1.17.

  

Initial Determination

   3

1.18.

  

Knowledge

   3

1.19.

  

Leased Premises

   3

1.20.

  

Liabilities

   3

1.21.

  

Postponed Closing Date

   3

1.22.

  

OTS

   3

1.23.

  

Retained Assets

   3

1.24.  

  

Retained Liabilities

   3

ARTICLE II. Assumption of Liabilities and Acquisition of Assets

   3

2.1.

  

Assumption of Deposits, and Interest

   3

2.2.

  

Assumption of Obligations

   3

2.3.

  

Retained Liabilities

   4

2.4.

  

Transfer of Assets

   4

2.5.

  

Retained Assets

   5

2.6.

  

Costs of Conversion

   6

2.7.

  

Conversion Procedures

   6

ARTICLE III. Deposit Transfer; Assumption Price; Independent Accounting

   10

3.1.

  

Determination of Deposit Transfer and Deposit Premium

   10

3.2.

  

Independent Accounting

   11

ARTICLE IV. Representations, Warranties, and Covenants

   12

4.1.

  

Representations, Warranties and Covenants of the Company and the Seller

   12

4.2.

  

Representations. Warranties and Covenants of the Buyer

   17

 

- i -



--------------------------------------------------------------------------------

ARTICLE V. Obligations of Both Parties

   18

5.1.

  

Obligations of Both Parties

   18

5.2.

  

Obligations of the Seller

   19

5.3.

  

Obligations of the Buyer

   22

ARTICLE VI. Conditions Precedent to Closing

   23

6.1.

  

Conditions Precedent to Performance by Both Parties

   23

6.2.

  

Conditions Precedent to the Buyer’s Performance

   24

6.3.

  

Conditions Precedent to the Seller’s Performance

   24

ARTICLE VII. Closing

   25

7.1.

  

Closing

   25

7.2.

  

Seller’s Obligations at the Closing

   25

7.3.

  

Buyer’s Obligations at the Closing

   26

ARTICLE VIII. Obligations of the Parties After the Closing

   26

8.1.

  

Confidentiality

   26

8.2.

  

Notification of Account Debtors and Creditors

   26

8.3.

  

Right to Hire Employees of the Branch; Non-solicitation of Employees by Seller

   27

8.4.

  

Non-solicitation of Branch Customers by Seller

   27

8.5.

  

Buyer’s Obligations

   27

8.6.

  

Transit Items

   27

8.7.

  

Further Documents

   28

8.8.

  

Prorations; Sales and Use Taxes; Insurance

   28

8.9.

  

Obligations of the Company

   29

ARTICLE IX. Remedies

   29

9.1.

  

Termination

   29

9.2.

  

Litigation Costs

   29

9.3.

  

Liquidated Damages

   30

ARTICLE X. Miscellaneous Provisions

   30

10.1.

  

Notices

   31

10.2.

  

Entire Agreement

   31

10.3.

  

Third Party Rights

   32

10.4.

  

Successors and Assigns

   32

10.5.

  

Brokers

   32

10.6.

  

Survival of Warranties and Obligations

   33

10.7.

  

Severability

   33

10.8.

  

Expenses

   33

10.9.

  

Counterparts

   33

10.10.

  

Headings and Construction

   33

10.11.

  

Governing Law

   33

10.12.

  

Indemnification

   33

10.13.

  

Damage or Destruction

   34

10.14.

  

No Consequential Damages

   35

10.15.  

  

Publicity

   35

 

- ii -



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

 

-

 

Branch Financial Statements

Exhibit B

 

-

 

Contracts, Commitments, and Agreements

Exhibit C

 

-

 

Furniture, Fixtures and Equipment

Exhibit D

 

-

 

Licenses and Permits

Exhibit E

 

-

 

Material Adverse Changes

Exhibit F

 

-

 

Branch Lease

Exhibit G

 

-

 

List of Employees

Exhibit H

 

-

 

Branch Assignment and Assumption Agreement

Exhibit I

 

-

 

Bill of Sale

Exhibit J

 

-

 

Assignment and Assumption Agreement

Schedule

 

-

 

Deposit Transfer and Purchase Price

 

- iii -



--------------------------------------------------------------------------------

 

AGREEMENT TO ASSUME LIABILITIES

AND TO ACQUIRE ASSETS OF

BRANCH BANKING OFFICE

 

THIS AGREEMENT (“Agreement”) entered into on this 2nd day of July, 2004 between
UNITED PANAM FINANCIAL CORP. (the “Company”), PAN AMERICAN BANK, FSB, a savings
bank chartered under the laws of the United States (the “Seller”), having its
principal office and place of business in Burlingame, California, and KAISER
FEDERAL BANK, a savings bank chartered under the laws of the United States (the
“Buyer”), having its principal office and place of business in Covina,
California, is made with reference to the following facts:

 

A. The Seller owns and operates a branch banking office (the “Branch”) located
at 8501 Van Nuys Boulevard, Panorama City, California 91402, and conducts a
savings bank business at such location. The Seller is willing to transfer to the
Buyer certain assets of the Branch in consideration of the Buyer’s assumption of
certain liabilities, duties and obligations of the Seller in respect of the
Branch and payment of certain sums to the Buyer therefor, all upon the terms and
subject to the conditions set forth herein;

 

B. The Buyer is willing to purchase, receive and acquire said assets, to assume
said liabilities, duties and obligations of the Seller and to commence a banking
business at the Branch upon the terms and subject to the conditions set forth
herein; and

 

C. The Seller is a wholly-owned subsidiary of the Company and the Company is
willing to assume the obligations of the Seller under this Agreement following
the liquidation of the Seller in consideration for the Buyer to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
conditions, representations and warranties contained in this Agreement, the
Buyer, the Seller and the Company agree as follows:

 

ARTICLE I.

Definitions

 

Unless the context otherwise specifies and requires, each of the terms defined
in this Article I shall, for all purposes of this Agreement, have the meaning
set forth herein, and all of the following definitions shall be equally
applicable to both the singular and the plural forms of the terms defined:

 

1.1. Account. The term “Account” shall have the meaning specified in Section
2.7.1.

 

1.2. Account Related Loans. The term “Account Related Loans” means all overdraft
loans shown on the Branch Financial Statements not more than thirty (30) days
delinquent on the Closing Date.

 

1



--------------------------------------------------------------------------------

1.3. Agreement. The term “Agreement” means this Agreement to Assume Liabilities
and to Acquire Assets of Branch Banking Office.

 

1.4. Assets. The term “Assets” means the assets and properties owned, held or
used by the Seller in connection, in whole or in part, with the business or
affairs of the Branch, tangible and intangible, real, personal and mixed, which
are to be transferred to and purchased by the Buyer as provided in Section 2.4
hereof.

 

1.5. Branch Financial Statements. The term “Branch Financial Statements” means
the Monthly Statement of Condition and the Monthly Income and Expense Summary
for the Branch as of and for the month ended May 31, 2004, in the form attached
hereto as Exhibit A.

 

1.6. Branch. The term “Branch” means the branch banking office of the Seller
located at 8501 Van Nuys Boulevard, Panorama City, California 91402.

 

1.7. Cash. The term “Cash” shall mean currency of the United States of America
in the form of immediately available funds.

 

1.8. Claim. The term “Claim” shall have the meaning specified in Section 4.1.6.

 

1.9. Closing Date and Closing. The term “Closing Date” means the date when the
transactions contemplated by this Agreement shall be consummated, as set forth
in Section 7.1 hereof, and the term “Closing” means the consummation of the
transactions contemplated in this Agreement, as set forth in Section 7.1.

 

1.10. Deposits. The term “Deposits” means all liabilities of the Seller carried
on the books of the Branch to customers arising from deposits which are demand
deposits, savings deposits, commercial deposits, deposits in retirement
accounts, certificates of deposit, or time deposits, excluding any deposits
associated with or securing a line of credit excluded under Section 1.2.

 

1.11. Deposit Premium. The term “Deposit Premium” shall have the meaning
specified in Section 3.1(b).

 

1.12. Deposit Transfer. The term “Deposit Transfer” shall have the meaning
specified in Section 3.1(a).

 

1.13. Governmental Body. The term “Governmental Body” means any federal, state,
municipal or other governmental authority, department, commission, board,
agency, or other instrumentality having jurisdiction over Seller, Buyer or the
transactions contemplated in this Agreement.

 

1.14. Hazardous Substances. The term “Hazardous Substances” shall have the
meaning specified in Section 4.1.9.

 

1.15. Independent Accountants. The term “Independent Accountants” shall have the
meaning specified in Section 3.2.

 

2



--------------------------------------------------------------------------------

1.16. Independent Determination. The term “Independent Determination” shall have
the meaning specified in Section 3.2.

 

1.17. Initial Determination. The term “Initial Determination” shall have the
meaning specified in Section 3.2.

 

1.18. Knowledge. The term “Knowledge” means to the actual knowledge of the
President or the Chief Financial Officer of the Buyer and, of the President or
the Chief Financial Officer of the Seller, respectively.

 

1.19. Leased Premises. The term “Leased Premises” means the real property
occupied by the Branch.

 

1.20. Liabilities. The term “Liabilities” means only those certain liabilities,
duties and obligations of the Seller in connection, in whole or in part, with
the business or affairs of the Branch which are to be assumed by the Buyer
pursuant to Sections 2.1 and 2.2 hereof.

 

1.21. Postponed Closing Date. The term “Postponed Closing Date” shall have the
meaning specified in Section 3.2.

 

1.22. OTS. The term “OTS” shall mean the Office of Thrift Supervision.

 

1.23. Retained Assets. The term “Retained Assets” means the assets of the Seller
which are referred to in Section 2.5 hereof.

 

1.24. Retained Liabilities. The term “Retained Liabilities” means all
liabilities and obligations of the Seller, of any kind or description, whether
known, unknown, disclosed, undisclosed, direct, indirect, absolute, fixed,
contingent or otherwise, other than the Liabilities.

 

ARTICLE II.

Assumption of Liabilities and Acquisition of Assets

 

2.1. Assumption of Deposits, and Interest. In reliance on the covenants,
conditions, representations and warranties of the Seller included herein, at the
Closing the Buyer shall assume at book value as reflected on the books and
records of the Branch, and agree to pay, perform and discharge, as and when such
payments or performances are due:

 

(a) All liabilities of the Seller existing as of the Closing Date which are
Deposits (as provided in Schedule I hereto) together with accrued interest
thereon through the Closing Date.

 

2.2. Assumption of Obligations. At the Closing, the Buyer shall also assume and
agree to pay and discharge all of the obligations of the Seller arising on or
after the Closing Date or to be performed on or after the Closing Date under the
following contracts, commitments and agreements, subject to the provisions of
Section 2.3 hereof:

 

(a) The contracts, commitments and agreements, if any, set forth on Exhibit B
hereto, including contracts for the safety deposit boxes located at the Branch;
and

 

3



--------------------------------------------------------------------------------

(b) All of the obligations of the Seller in respect of the Branch reflected in
an Amended and Restated Exhibit B delivered no less than (2) two business days
prior to Closing which shall include only such obligations permitted by the
terms of this Agreement with the prior written consent or approval of the Buyer
or as otherwise permitted by the terms of this Agreement.

 

In the event that, after the Closing Date, either Buyer or Seller discover that
Buyer has not succeeded to the rights and benefits of the Seller under any
contract under which the Liabilities with respect thereto have been assumed by
Buyer, Seller shall to the extent possible shall cause such rights and benefits
to be transferred to Buyer. In the event Seller is unable to do so, Seller
agrees to reassume such Liabilities and Seller and Buyer shall execute such
documentation as is reasonably necessary to effect such reassumption.

 

2.3. Retained Liabilities. The Seller agrees that, except for the Liabilities
which the Buyer has specifically agreed to assume pursuant to Sections 2.1 and
2.2 hereof, the Buyer has not agreed to assume or pay, shall not be required to
assume or be obligated to pay, perform or discharge, and shall have no liability
or obligation with respect to, whether on the Closing Date or otherwise, all
Retained Liabilities or obligations not assumed under Section 2.2 hereof
including, but not limited to:

 

(a) Any liability or obligation of the Seller to the extent the same shall have
been paid, performed or discharged or which by its terms was required to be
paid, performed or discharged on or prior to the Closing Date, except that
certain expenses in connection with the operation of the Branch are to be
prorated in accordance with the provisions of Section 8.8(a) hereof;

 

(b) Except as provided in Section 8.8(b) hereof, any liability or obligation of
the Seller for federal, state or local taxes on or measured by income of Seller;
and

 

(c) Any other liability or obligation of the Seller arising out of or in
connection with any contract, agreement or commitment or otherwise which is not
assigned to the Buyer.

 

2.4. Transfer of Assets. In consideration of assumption of the Liabilities and
payment of the amounts called for by Article III at the Closing, the Seller
shall irrevocably sell, transfer, assign and deliver to the Buyer and the Buyer
shall purchase and accept delivery of the following:

 

(a) The specific furniture, fixtures, and equipment and other tangible personal
property, at an aggregate, fully-depreciated net book value as of the Closing
Date and in an as-is, where-is condition, at the Branch, listed on Exhibit C
hereto;

 

(b) All of the Seller’s right, title and interest in and to all contracts,
commitments and agreements which the Buyer is assuming pursuant to Sections 2.1
and 2.2 hereof at book value as of the Closing Date. If any such contract,
commitment or other agreement of the Seller is not transferable to the Buyer
either by virtue of the provisions thereof or under applicable law, or if any
such contract, commitment or agreement of the Seller would limit or restrict a
transfer contemplated herein, neither this Agreement nor any document delivered
pursuant hereto shall be deemed an assignment of such nontransferable contract,
commitment or other agreement and such contracts, commitments and agreements
shall be subject to the provisions of the penultimate paragraph of this Section
2.4. To the extent such contracts, commitments or other agreements relate to the
conduct of

 

4



--------------------------------------------------------------------------------

business by the Seller at the Branch and at locations other than the Branch,
such contracts, commitments or agreements shall be assigned to the Buyer only to
the extent the same are applicable to the Branch;

 

(c) All claims and causes of action the Seller has or might have against any
third party arising out of, in connection with or with respect to the Assets or
the Liabilities;

 

(d) All of the Seller’s right, title and interest in and to all Cash on hand at
the Branch on the Closing Date and all of the Seller’s rights in and to the
Deposits at book value as of the Closing Date, subject, in the case of the
Deposits, to the individual depositors’ continuing right of withdrawal;

 

(e) All of the Seller’s right, title and interest in and to all of the Account
Related Loans set forth on the Branch Financial Statements;

 

(f) Subject to Section 5.2.5, the assignment of the Seller’s lease of the Leased
Premises; and

 

(g) All books and records (including computer records), files and documentation
relating to the Assets and the Liabilities. To the extent such books and records
relate to the conduct of business by the Seller at the Branch and at locations
other than the Branch, such books and records shall be assigned to the Buyer
only to the extent the same are applicable to the Branch.

 

Notwithstanding the foregoing provisions of this Section 2.4, any Asset, the
assignment or attempted assignment of which would be invalid or would constitute
a breach of any contract, agreement or commitment to which the Seller is a party
or by which it may be bound shall be used, held and/or received by the Seller
for the benefit of the Buyer in accordance with the Buyer’s instruction and at
the Seller’s expense, and the Seller shall, without further consideration,
convey, transfer, assign and deliver to the Buyer all such Assets at the
earliest time practicable.

 

All such sales, conveyances, transfers, assignment and deliveries shall be
effected by such assignments, endorsements, deeds, bills of sale and other
instruments as shall be reasonably requested by counsel for the Buyer.

 

2.5. Retained Assets. The following assets and the Seller’s right, title and
interest therein shall not be transferred to or purchased by the Buyer at the
Closing:

 

(a) All funds relating to retirement and pension plans or programs benefiting
employees employed at the Branch;

 

(b) All insurance policies maintained with respect to the Branch; and

 

(c) All assets of the Seller not listed in Section 2.4 hereof.

 

5



--------------------------------------------------------------------------------

2.6. Costs of Conversion. In connection with transfer of the Assets and
assumption of Liabilities hereunder, the Buyer and Seller hereby acknowledge and
agree that certain computer systems and data may need to be converted upon
transfer, and that conversion and deconversion costs may be incurred by the
parties. Buyer and Seller agree that, with respect to the transfer of the Assets
and/or the assumption of the Liabilities hereunder (i) Seller shall bear, at its
sole expense, any and all costs of deconversion to facilitate the conversion of
the Assets and/or Liabilities to Buyer’s data processing system and (ii) Buyer
shall bear, at its sole expense, any and all costs of conversion. Neither party
shall incur any such costs on behalf of the other party without the prior
written consent of the other party.

 

2.7. Conversion Procedures. Seller and Buyer shall, before and after the Closing
Date, cooperate in good faith to ensure the orderly and efficient transfer and
conversion of the Assets and Liabilities as provided herein, to Buyer’s
ownership and operation. The provisions of Sections 2.7.1 through 2.7.15 shall
apply unless other provisions to accomplish the same results are agreed to in
writing by the parties.

 

2.7.1. Tapes and File Packages. Seller will provide Buyer with copies of the
electronic record on magnetic media containing the information set forth on the
master file with respect to each Liability which is a Deposit (each, an
“Account”) as such information exists on the original system of Seller’s data
processor (master files) no later than fifteen (15) calendar days following
execution of this Agreement and updated as of the Closing Date. Seller shall
bear all costs incurred by Seller in complying with this Section 2.7.1.
Materials provided on magnetic media shall be in the format (i) reasonably
requested by Buyer’s data processor, as supplied by Buyer to Seller or Seller’s
agent and (ii) agreed to by Seller.

 

2.7.2. Statement of Accounts. Seller shall, at its sole expense, prepare and
distribute all account statements regarding the Accounts, other than
certificates of deposit and IRA accounts, as of the Closing Date, such
statements to be in the form used by Seller in the ordinary course of its
business. Seller shall be responsible for all accrued interest on such Accounts
as of the Closing Date and shall prorate fees and charges on such Accounts as of
the Closing Date.

 

2.7.3. Account Histories. Within five (5) business days after the Closing Date,
Seller shall provide Buyer with a copy of an account history for each Account,
all at Seller’s expense. For the purpose of this Agreement, the term “account
history” means (i) a copy of the last statement Seller cuts on the Closing Date
and (ii) a history of each certificate of deposit for the current term thereof
and each IRA containing such information, and in such form, as is mutually
acceptable to the parties.

 

2.7.4. Payment Items. Buyer shall establish a correspondent account with Seller
prior to the Closing. Then, for a period of one hundred and twenty (120)
calendar days after the Closing Date, Seller shall forward to Buyer all items
presented to Seller for payment against the Accounts (“Payment Items”) on the
next business day after such Payment Items are received. Buyer and Seller agree
that any costs incurred to retain a third party to provide timely forwarding of
such Payment Items to Buyer shall be borne equally by Buyer and Seller. Seller
will deduct payment for these items from Buyer’s correspondent account held by
Seller on or before such time as is required for Seller to

 

6



--------------------------------------------------------------------------------

meet its midnight deadline with respect to such items. Seller shall notify Buyer
by noon each business day of the items presented to Seller for payment against
the Accounts on the prior business day and Buyer shall wire funds sufficient to
cover the items presented to the Buyer each business day to the Buyer
correspondent account held by Seller. Buyer shall issue Payment Items bearing
Buyer’s routing transit and account number to Account customers within ten (10)
business days following the Closing Date. These items shall replace items issued
with Seller’s identification on them. Seller shall have no obligation to pay
such Payment Items and Seller shall use its commercially reasonable efforts to
return any Payment Item. Seller shall establish a correspondent account with
another financial institution, reasonably acceptable to the Buyer, with such
institution to assume its obligations under this section following the
liquidation of the Seller. Any costs imposed by such institution shall be borne
by Seller and provided further, the Company shall not be relieved of its
obligation to perform Seller’s duties due to the appointment of a successor
institution.

 

2.7.5. Customer Names and Addresses. Upon Buyer’s written request, no earlier
than ten (10) business days prior to the anticipated Closing Date, Seller shall
provide Buyer with a magnetic tape, containing the name and complete mailing
address for each of the Accounts of the Branch as of a recent date in such form
as the Buyer may reasonably request, provided that, Seller shall bear all costs
incurred by Seller in complying with this Section 2.7.5.

 

2.7.6. Deposit Interest Reporting and Withholding. Buyer will timely report to
applicable taxing authorities and to Account customers including, without
limitation by sending all required IRS Forms 1098 or 1099, with respect to the
entire calendar year in which the Closing occurs, all interest credited to or
withheld from, and any early withdrawal penalties imposed upon, the Accounts
(including for any period prior to the Closing Date, which would otherwise be
the reporting obligation of Seller). Any amounts required by any Governmental
Bodies to be withheld from any of the Accounts through the Closing Date will be
withheld by Seller in accordance with applicable law or appropriate notice from
any Governmental Body and will be remitted by Seller to the appropriate agency
on or prior to the applicable due date. Any such withholding required to be made
subsequent to the Closing Date shall be withheld by Buyer in accordance with
applicable law or the appropriate notice from any Governmental Body and will be
remitted by Buyer to the appropriate agency on or prior to the applicable due
date. Promptly after the Closing Date, but in no event later than the date such
amounts are required to be remitted to the applicable Governmental Body, Seller
will pay to Buyer that portion of any sums theretofore withheld by Seller from
any of the Accounts which are or may be required to be remitted by Buyer
pursuant to the foregoing and shall directly remit to the applicable
governmental agency that portion of any such sums which are required to be
remitted by Seller. Seller shall be responsible for delivering to payees all
Internal Revenue Service (“IRS”) notices received by Seller that are required to
be delivered with respect to the Accounts, and Buyer shall be responsible for
delivery to payees all such notices received by Buyer that are required to be
delivered with respect to the Accounts. Seller shall deliver to Buyer, within
five (5) business days after the Closing Date, a list of all “B” notices (TINs
do not match) and “C” notices (under reporting/IRS imposed withholding) issued
by the IRS imposing withholding restrictions, relating to the Accounts. Seller
shall continue to provide Buyer with notice of such IRS notices it receives
regarding Account customers for a period of one hundred and eighty (180) days
from the Closing Date. All notices received by Seller on or prior to one hundred
and eighty (180) days from the Closing Date from the IRS releasing withholding
restrictions on accounts will be forwarded promptly

 

7



--------------------------------------------------------------------------------

to Buyer. Seller agrees to reimburse Buyer for an amount equal to any penalty
and interest imposed upon Buyer by the IRS or state taxing authority or
self-assessed by Buyer on IRS Form 8210 or corresponding state form which Buyer
is thereafter required to, and does, pay to the IRS or state taxing authority,
where such penalty and interest arises out of actions taken or omitted to be
taken by Buyer in reliance upon information provided by Seller under this
Section 2.7.6, and such penalty and interest does not result from an act or
omission of Buyer not made in reliance upon such information.

 

2.7.7. Returned Items. Any items credited prior to Closing for deposit to, or
cashed against, any Liability, which are returned unpaid at any time after
Closing (“Returned Items”) shall be handled as follows within ninety (90)
calendar days following Closing:

 

(a) If Buyer’s bank account is charged for the Returned Item, Buyer shall use
its reasonable efforts to obtain reimbursement from the account to which, or
from the party to whom, the item was credited; provided, that if Seller receives
notification of a large Returned Item ($2,500 or more) before 2:00 p.m. Pacific
Time on any business day, Seller shall notify Buyer of such Returned Item as
soon as practicable on the same day notification is received. If there are
sufficient funds in the account to which such Returned Item was credited or any
other accounts on deposit with Buyer standing in the name of the party liable
for such Returned Item, upon proper identification of such party, Buyer shall
debit any or all of such accounts an amount equal in the aggregate to the
Returned Item, provided that such debit is permissible under Buyer’s agreement
with such party and applicable laws and regulations. If those accounts which may
be debited do not contain funds sufficient to reimburse Buyer fully (for reasons
other than Buyer’s breach of the above conditions) or if such debit is not
permissible under Buyer’s agreement with such party and applicable laws and
regulations, Seller shall, upon notice from Buyer, reimburse Buyer to the extent
sufficient funds are available and immediately repay to Buyer the balance of the
Returned Item not reimbursed and Buyer shall assign the Returned Item to Seller
for collection. The Deposit Premium shall be adjusted for any Returned Item and
such amount shall be refunded to Buyer within five (5) business days of notice
by Buyer to Seller.

 

(b) If Seller’s bank account is charged for the Returned Item, Seller shall
notify Buyer as soon as practicable. If there are sufficient funds in the
account to which such Returned Item was credited or any other accounts on
deposit with Buyer standing in the name of the party liable for such Returned
Item, upon proper identification of such party, Buyer shall debit any or all of
such accounts an amount equal in the aggregate to the Returned Item and shall
repay that amount to Seller. If there are not sufficient funds in the accounts
which may be debited (for reasons other than Buyer’s breach of the above
conditions) or if such debit is not permissible under Buyer’s Agreement with
such party and applicable laws and regulations, Buyer shall have no obligation
to repay Seller unless and until Buyer obtains reimbursement from the party
liable for the Returned Item.

 

(c) Seller shall establish a correspondent account with another financial
institution, reasonably acceptable to the Buyer, with such institution to assume
its obligations under this section following the liquidation of the Seller.

 

2.7.8. IRA Reporting. Unless applicable law does not permit Seller to engage
another person to perform such reporting responsibility (in which case Seller
will perform these tasks), Buyer shall prepare and file all required annual
reports for all activity under IRA accounts at

 

8



--------------------------------------------------------------------------------

the Branch, including but not limited to IRS Form W-2P, IRS Form 1099R, IRS Form
5498, and state tax forms for the portion of the year prior to the Closing Date,
to and including the Closing Date. Buyer shall prepare and file such reports,
where applicable, for the balance of the calendar year of the Closing Date and
thereafter. It is further agreed that Buyer and Seller will each report their
portion of withholding for the IRA accounts to the appropriate state and federal
agencies.

 

2.7.9. Further Documents. After the Closing Date, Seller and Buyer shall each
permit the other reasonable access to and the right to inspect and copy, the
books and records of such party with respect to the transactions contemplated
hereby as may be reasonably necessary or appropriate to enable the other party
to prepare any additional documents, instruments, reports, or tax returns as it
or its counsel determines to be necessary or appropriate under the
circumstances. Such right of access and right to inspect and copy shall be
exercised so as to minimize disruption of the business activities of the party
whose books and records are being inspected and/or copied. Notwithstanding any
other provision of this Agreement, the party requesting assistance or
cooperation shall pay the other party’s out-of-pocket expenses in complying with
such request to the extent that such expenses are attributable to fees and other
costs of unaffiliated third party service providers.

 

2.7.10. Cooperation on Certain Tax Matters. After the Closing Date, Seller and
Buyer shall each (a) assist (and cause their respective affiliates to assist)
the other party in preparing any tax returns that such other party is
responsible for preparing and filing in accordance with this Agreement; (b)
cooperate fully in responding to any audits of or disputes with taxing
authorities regarding any tax returns with respect to the Liabilities or
payments in respect thereof, or the operation of the Branch; (c) make available
to the other and to any taxing authority as reasonably requested all relevant
information, records, and documents relating to taxes with respect to the
Liabilities or payments in respect thereof, or the operation of the Branch; (d)
provide timely written notice to the other of any pending proposed tax audits or
assessments with respect to the Liabilities or payments in respect thereof, or
the operation of the Branch for taxable periods for which the other may have
liability under this Agreement; and (e) furnish the other with copies of all
relevant correspondence received from any taxing authority in connections with
any tax audit or information request with respect to any taxable period referred
to in clause (d) above. Notwithstanding any other provision of this Agreement,
the party requesting assistance or cooperation shall pay the other party’s
reasonable out-of-pocket expenses in complying with such request to the extent
that such expenses are attributable to fees and other costs of unaffiliated
third party service providers.

 

2.7.11. Holds and Stop Payment Orders. Holds and stop payment orders that have
been placed by Seller on particular accounts or on individual checks, drafts or
other instruments before the Closing Date will be continued by Buyer under the
same terms after the Closing Date. Seller will deliver to Buyer at Closing a
complete schedule of such holds and stop payment orders.

 

2.7.12. ACH, etc., Items. Seller and Buyer will use their best efforts to
transfer all Automated Clearing House (“ACH”) arrangements, automatic debit and
automatic credit arrangements to Buyer as soon as possible after the Closing
Date. The Buyer, at its expense, will timely notify all ACH and Fed-wire
originators of the transfers and assumptions to be made pursuant to the
Agreement as of the Closing Date. For a period of sixty (60) calendar days
beginning on the Closing Date, Seller will honor, in accordance with applicable
laws and regulations, all ACH and

 

9



--------------------------------------------------------------------------------

Fed-wire items related to accounts assumed under this Agreement which are
mistakenly routed or presented to Seller. Seller will make no charge to Buyer
for honoring such items, and will promptly electronically transmit such ACH and
Fed-wire data to Buyer, provided that Buyer shall promptly reimburse Seller for
any processed ACH and Fed-wire items. If Buyer cannot receive an electronic
transmission, Seller will make available to Buyer at Seller’s operations center
receiving items from the ACH and Fed-wire tapes containing such ACH and Fed-wire
data. Items mistakenly routed or presented after the sixty (60) day period will
be returned to the presenting party. Seller shall establish a correspondent
account with another financial institution, reasonably acceptable to the Buyer,
with such institution to assume its obligations under this section following the
liquidation of the Seller.

 

2.7.13. Retirement Accounts. Seller will provide Buyer with the proper trust
documents for any retirement accounts assumed by Buyer hereunder. Seller shall
be responsible for all federal and state income tax reporting of retirement
accounts for the period of time during the calendar year 2004 prior to the
Closing Date. Buyer shall be responsible for all federal and state income tax
reporting for the period of time during the calendar year 2004 from and after
the Closing Date.

 

2.7.14. Safe Deposit Business. Seller shall provide Buyer with all
documentation, keys and other materials relating to the safe deposit business
conducted at the Branch. Buyer shall continue to conduct such safe deposit
business after the Closing. Nothing herein shall preclude Buyer from terminating
such business at the Branch following the Closing.

 

2.7.15. ATM Cards. Seller and Buyer shall cooperate in the transfer of all ATM
cards and related arrangements to Buyer at the Closing.

 

ARTICLE III.

Deposit Transfer; Assumption Price; Independent Accounting

 

3.1. Determination of Deposit Transfer and Deposit Premium.

 

(a) The Seller and the Buyer agree that on the Closing Date the Seller will owe
to the Buyer an amount (the “Deposit Transfer”) equal to all Deposit Liabilities
assumed by Buyer less: (i) the Cash on hand at the Branch to be transferred to
the Buyer on the Closing Date; (ii) the net book value of all other assets of
the Branch to be transferred to the Buyer pursuant to Section 2.4 hereof on the
Closing Date; (iii) the outstanding balance of the Account Related Loans; and
(iv) the Deposit Premium (as defined below). The calculation of the Deposit
Transfer and the Deposit Premium will be specified in Schedule I hereto.

 

(b) The Seller and the Buyer agree that on the Closing Date the Buyer will owe
to the Seller (as a deduction from the amount to be transferred pursuant to the
preceding paragraph, and not in addition thereto) an amount which represents the
premium on the Deposits (the “Deposit Premium”), equal to: 7.25% of the lesser
of the balance of Deposits at the close of business on March 31, 2004 or on the
Closing Date to be acquired by Buyer. By way of example, (x) if the total of all
Deposits as of the Closing Date were $50,000,000 then the Deposit Premium would
be Three Million Six Hundred and Twenty Five Thousand Dollars ($3,625,000.00).

 

10



--------------------------------------------------------------------------------

(c) The amount of such Cash on hand at the Branch transferred to the Buyer
hereunder and the amount of such Liabilities shall be determined in accordance
with said Schedule I in good faith by an accounting to be conducted jointly by
the Buyer and the Seller (the “Initial Determination”) based upon the books and
records of the Branch maintained by the Seller in the ordinary and regular
course of its business. The Buyer and the Seller shall complete the Initial
Determination as of the close of business on the third (3rd) business day
preceding the Closing Date and shall jointly execute, and deliver to each other
on such date, a certificate, certified by the Chief Executive Officer or Chief
Financial Officer of each party, setting forth the amount of such Cash on hand
at the Branch transferred to the Buyer hereunder, and the amount of such
Liabilities and stating the Deposit Transfer to be paid by the Seller to the
Buyer and the Deposit Premium to be paid by the Buyer to the Seller as of the
Closing Date. Within thirty (30) days following the Closing Date, and when all
Branch office data up to and including the Closing Date is available, Seller
shall present Buyer with a list of the balances of the Assets and the
Liabilities as of the Closing Date, certified by the Chief Executive Officer or
Chief Financial Officer of Seller to be true and correct as of the date
reflected thereon (the “Final Determination”). The Final Determination shall
become final and binding on Buyer and Seller ten (10) business days after its
delivery to Buyer, unless Buyer gives written notice to Seller of its
disagreement with respect to any item included in such statement. Seller and
Buyer shall use reasonable efforts to resolve the disagreement during the ten
(10) day period following receipt by the seller of the notice, whereupon the
Final Determination shall become final and binding. When the Final Determination
becomes final and binding, an appropriate adjusting settlement payment from
Seller to Buyer or from Buyer to Seller, as the case may be, will be made
together with accrued interest calculated at the federal funds rate in effect on
the Closing Date for the number of days elapsed between the Closing Date and the
date of such adjusting settlement payment.

 

3.2. Independent Accounting. The Buyer and the Seller agree that if they are
unable to agree as to the amount of the Cash on hand at the Branch to be
transferred to the Buyer hereunder, the amount of the Liabilities to be assumed
by the Buyer pursuant hereto, the amount of the Deposit Transfer, and/or the
Deposit Premium, then each of the Buyer and the Seller shall prepare in good
faith and execute and deliver to the other a certificate setting forth the
amount of such Liabilities, the amount of such Cash on hand at the Branch and
the Deposit Transfer and Deposit Premium, and the Closing shall be postponed to
the seventh (7th) day next following the Closing Date specified in Section 7.1
hereof, subject to the terms and conditions of this Agreement (the “Postponed
Closing Date”). The Buyer and the Seller hereby agree to appoint the accounting
firm of McGladrey & Pullen, LLP (the “Accountants”) or, in the event that the
Accountants decline to accept such appointment, a single independent accounting
firm as selected by agreement of the Buyer and Seller (the Accountants or such
other accounting firm referred to herein below as the “Independent Accountants”)
such that, during such seven (7) day postponement, the Independent Accountants
shall determine (the “Independent Determination”) the amount of the Cash on hand
at the Branch to be transferred to the Buyer hereunder, the amount of the
Liabilities to be assumed by the Buyer pursuant hereto and the Deposit Transfer
and Deposit Premium, in accordance with Section 3.1 hereof and Schedule I
attached hereto, based upon the books and records maintained by the Seller with
respect to the Branch in the ordinary and regular course of its business. The
Seller shall provide to the Independent Accountants access to the books, records
and affairs of the Seller and the Branch in the same manner as specified in
Section 5.2.1 hereof, in connection with the Independent Determination.

 

11



--------------------------------------------------------------------------------

The Independent Accountants shall, on the day next preceding the Postponed
Closing Date, deliver to each of the Buyer and the Seller a report stating the
Independent Accountants’ determination of the amount of such Cash on hand at the
Branch, the amount of such Liabilities and the amount of the Deposit Transfer
and Deposit Premium on such day. The Independent Determination shall be final,
binding and conclusive on the Buyer and the Seller with respect to the aggregate
amount of the Liabilities to be assumed by the Buyer pursuant hereto, the amount
of Cash on hand at the Branch transferred to the Buyer on the Postponed Closing
Date and the amount of the Deposit Transfer and Deposit Premium payable at the
Closing on the Postponed Closing Date. The Buyer and the Seller shall share
equally all costs and expenses of the Independent Accountants relating to the
Independent Determination and their services performed in connection therewith.

 

ARTICLE IV.

Representations, Warranties, and Covenants

 

4.1. Representations, Warranties and Covenants of the Company and the Seller.
The Company and the Seller hereby represent, warrant and covenant to Buyer as
follows:

 

4.1.1. Powers and Authority. The Seller is a federal savings bank duly organized
and validly existing under the laws of the United States with full power and
authority to conduct a savings bank business at the Branch as now conducted by
it, to own all of the assets owned by it at the Branch and to sell the Branch.
The Seller conducts, and on the Closing Date will conduct, a savings bank
business at the Branch and does not, and will not on the Closing Date, operate a
trust department at the Branch. The execution and delivery of this Agreement by
the Company and the Seller have been duly authorized by all necessary corporate
action on the part of the Company and the Seller, as the case may be, which
authorization will not have been altered, amended, modified or revoked before
the Closing Date, and upon execution and delivery this Agreement shall
constitute a valid and binding obligation of the Company and the Seller,
respectively, enforceable in accordance with its terms (except as may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the rights of creditors generally and those of federally insured
depository institutions in particular and the availability of equitable
remedies). Further, provided all of the conditions specified in Sections 6.1.1
through 6.1.5 hereof have been satisfied prior to the Closing Date, on the
Closing Date, the Seller will have the full power and authority to grant, sell
and assign all rights and properties to be sold and assigned hereunder and each
of the Company and the Seller the full power and authority to perform their
obligations hereunder. A complete, correct and current copy of the Charter and
Bylaws of the Seller has been delivered to the Buyer and no changes therein have
been made since the date of delivery or will be made prior to the Closing Date.

 

4.1.2. Other Agreements. Provided all of the conditions specified in Section 6.1
have been satisfied prior to the Closing Date, the execution and delivery of
this Agreement by the Seller and the consummation of the transactions
contemplated herein will not:

 

(a) (i) Result in a breach or violation, or constitute a default under, any of
the terms or conditions of, or constitute a default under, Seller’s or the
Company’s Charter, Articles or Incorporation or Bylaws or result in a material
breach or violation of, or constitute a material default under, any contract,
agreement, commitment, indenture, note, bond, license, mortgage, deed

 

12



--------------------------------------------------------------------------------

of trust or other instrument or obligation to which the Company or the Seller
are a party or by which it or any of any of its properties or assets is bound;
or

 

(b) Violate any law, or any rule or regulation of any Governmental Body, or any
order, writ, injunction, judgment or decree of any court or Governmental Body
applicable to the Company, the Seller, the Assets, or the business of the
Branch.

 

4.1.3. Branch Financial Statements. The Branch Financial Statements: (i) are in
accordance with the books and records of the Seller maintained by the Seller in
the ordinary and regular course of its business relating to the conduct of
business at the Branch: (ii) are correct and complete and fairly present the
financial position of the Branch as of May 31, 2004, and the results of
operations of the Branch for the period ended May 31, 2004; (iii) reflect all of
the assets and liabilities of the Branch as of May 31, 2004, which at such date
were material to the business conducted by the Seller at the Branch; and (iv)
have been prepared on an accrual basis in accordance with the accounting
principles, including the method of depreciation used in accounting for
furniture, fixtures and equipment, followed by the Seller with respect to each
of its branch offices, applied on a basis consistent with prior periods. All
monthly reports and other reports, the books and records maintained by the
Seller and the financial information used in determining the amount of the
Liabilities, and the Cash on hand at the Branch, in accordance with the
provisions of Sections 3.1 and 3.2 hereof are, and until the Closing Date will
be, complete and correct and shall comply with the representations and
warranties set forth in this Section 4.1.3 applicable to the Branch Financial
Statements. The books and records of the Seller maintained by the Seller with
respect to its business at the Branch are, and until the Closing Date will be,
kept and prepared in accordance with the accounting principles applied by the
Seller with respect to its other branch offices. A copy of the Branch Financial
Statements, duly certified by the Chief Financial Officer of the Seller to be in
accordance with the representations and warranties set forth herein, is
delivered concurrently with the execution of this Agreement.

 

4.1.4. Deposits at the Branch. The Seller has provided to the Buyer: (i) a
complete and correct list of all certificates of deposit at the Branch as of
June 8, 2004, stating, among other things, with respect to each such certificate
of deposit, the name of the depositor, the date of issuance, the maturity date,
the applicable interest rate, and the redemption value thereof and (ii) books
and records of the Branch which provide a complete and correct list, as of June
8, 2004, of all Deposits at the Branch and which state, among other things, with
respect to each such Deposit, the principal amount thereof, the name of the
depositor and the interest rate applicable thereto. During the six (6) month
period prior to the date hereof, the Seller has not transferred and between the
date hereof and the Closing Date, the Seller will not transfer, any Deposits (y)
to any other branch of the Seller, or (z) from any other branch of the Seller,
except in accordance with the express request (not solicited by the Seller) of a
depositor in the ordinary and regular course of business.

 

4.1.5. Contracts and Agreements.

 

(a) Exhibit B hereto is, to the Knowledge of the Seller, a complete and correct
list of all material contracts, agreements and other commitments (other than
policies of insurance and retirement, pension, bonus, profit-sharing, stock
option, stock purchase and other fringe benefit plans), entered into in
connection, in whole or in part, with the business of the Branch and to be

 

13



--------------------------------------------------------------------------------

assumed by the Buyer pursuant to Section 2.2 hereof, whether written or oral,
and of all proposed or uncompleted capital expenditures or major maintenance
projects heretofore authorized in connection, in whole or in part, with the
business of the Branch. Each contract, agreement and other commitment set forth
on Exhibit B is, or, if so amended, on the Amended and Restated Exhibit B will
be on the Closing Date, valid and enforceable in accordance with its terms
(except as may be limited by bankruptcy, insolvency, moratorium, reorganization
or other similar laws affecting the rights of creditors generally (and in the
case of enforceability against the Seller, by laws affecting the rights of
creditors of federally insured depository institutions) and the availability of
equitable remedies).

 

(b) A complete and correct copy of each written contract, agreement and other
commitment and of each uncompleted and proposed capital expenditure on major
maintenance project, set forth on Exhibit B, has been delivered to the Buyer,
and a summary of each oral contract, agreement and other commitment whose terms
do not prohibit assignment or transfer by the Seller is listed in said Exhibit
B.

 

(c) Except as otherwise set forth on said Exhibit B, or on Amended and Restated
Exhibit B, if applicable, each contract, agreement and other commitment listed
therein is, and on the Closing Date will be, assignable to the Buyer by the
Seller without the consent of any third party and without any payment or
penalty, and the Seller has not taken any action which impairs the right of
further assignment thereof by any immediate or remote assignee of the Seller.
The Seller is not, and on the Closing Date will not be, in material default
under any contract, agreement or commitment set forth in Exhibit B or Amended
and Restated Exhibit B, if applicable, and to the Knowledge of the Seller, no
other party under any such contract, agreement or commitment is in material
default thereunder.

 

4.1.6. Pending Litigation, Statutory Constraints. There is no existing or
proposed statute or regulation, nor any claim, litigation or investigation (a
“Claim”), pending or threatened, involving the Company’s or the Seller that
would materially adversely affect the transactions contemplated hereby or the
Company’s or the Seller’s ability to perform their obligations hereunder. There
are no outstanding judgments, orders, writs, injunctions or decrees, of any
court, any arbitrator or arbitration tribunal or any Governmental Body against
Seller which may have a material adverse affect on the business of the Branch.

 

4.1.7. Compliance with the Law. The Seller has obtained and kept in force all
licenses, permits, authorizations and approvals required by any Governmental
Body to conduct its banking business at the Branch as now conducted by it and to
own and operate the properties and assets utilized by it in such business. The
Branch has been operated in all material respects in accordance with applicable
laws, rules and regulations. Such licenses and permits, listed on Exhibit D
attached hereto and incorporated herein, are and will be at the Closing in full
force and effect. No Claim is pending nor has the Seller been threatened with
any Claim wherein the remedy sought is the revocation or limitation of any such
governmental license or permit and the Seller does not know of any basis or
grounds for any such revocation or limitation.

 

4.1.8. Zoning. The zoning for the Leased Premises permits the presently existing
improvements and the continuation of the business presently being conducted on
the Leased

 

14



--------------------------------------------------------------------------------

Premises. The Seller has not commenced, nor has the Seller received notice of
the commencement of, any proceeding that would affect the present zoning of the
Leased Premises.

 

4.1.9. Environmental Matters. No portion of the Leased Premises is being used or
has been used at any previous time by the Seller, or to the Knowledge of the
Seller, by persons other than the Seller for the disposal, storage, treatment,
processing or handling of Hazardous Substances (as hereinafter defined) nor, to
the Knowledge of the Seller, do the Leased Premises contain such Hazardous
Substances nor have any such Hazardous Substances been brought or carried onto
or migrated in or into the Leased Premises. As used herein, the term “Hazardous
Substances” means any waste, pollutant, toxic substance, petroleum product or
byproduct, hazardous waste, or any constituent of such substance or waste,
regulated or forming the basis of liability under any environmental law;
provided, however, that for purposes of this definition, Hazardous Substances
shall not include: (a) any substance of a nature, quantity or concentration that
is customarily used, stored or disposed of as part of or incidental to the
operation and maintenance of the Leased Premises in the ordinary course of
business conducted thereon, or (b) any substances used in office areas or
janitorial supplies, cleaning fluids or chemicals necessary for the day-to-day
operation or maintenance of the Leased Premises.

 

4.1.10. Government Notices. Seller has received no notice from any federal or
other Governmental Body indicating that such agency would oppose or not grant or
issue its consent or approval, if required, with respect to the transactions
contemplated hereby.

 

4.1.11. Community Reinvestment Act. Seller received a rating of “satisfactory”
or greater in its most recent examination or interim review with respect to the
Community Reinvestment Act. Seller has not been advised of any supervisory
concerns regarding its compliance with the Community Reinvestment Act. To
Seller’s Knowledge, there are no threatened or pending actions, proceedings, or
allegations by any person or regulatory agency which may cause the OTS, to deny
or fail to issue any required regulatory approval.

 

4.1.12. Leasehold.

 

(a) Seller has no Knowledge of any condemnation proceedings pending or
threatened, which would preclude or impair the use of the Leased Premises as
presently being used in the conduct of the business of the Seller . A copy of
the lease agreement for the Leased Premises is attached as Exhibit F.

 

(b) Seller has not entered into any agreement regarding the Leased Premises,
and, to Seller’s Knowledge, neither Seller nor the Leased Premises is subject to
any claim, demand, suit, unfiled lien, proceeding or litigation of any kind,
pending or outstanding, or threatened or likely to be made or instituted, which
would in any way be binding upon Buyer or its successors or assigns or
materially affect or limit Buyer’s or its successors’ or assigns’ use and
enjoyment of the Leased Premises for its intended use as a retail banking
facility or which would materially limit or restrict Buyer’s right or ability to
enter into this Agreement and consummate the sale and purchase contemplated
hereby. Seller has no Knowledge of any proposed assessments against the Leased
Premises for public improvements.

 

15



--------------------------------------------------------------------------------

4.1.13. Title to Assets. Seller has good and marketable title to all owned
Assets and the right to use any equipment subject to contracts assumed by Buyer
under Section 2.4, free and clear of all security interests, mortgages,
encumbrances, pledges, trust agreements, liens or other adverse claims. No
person or entity other than Seller has any right, title or interest in and to
any of the Assets. Upon payment by Buyer of the amounts contemplated by this
Agreement, Buyer will acquire good and indefeasible title to the owned Assets,
free and clear of any lien, charge, encumbrance, option or adverse claim.

 

4.1.14. Absence of Certain Changes or Events. Since the date of the Branch
Financial Statements, Seller has conducted its business at the Branch only in
the ordinary course and has not, other than in the ordinary course of business
and consistent with past practices and safe and sound banking practices:

 

(a) Mortgaged, pledged or subjected to lien, charge, security interest or any
other encumbrance or restriction any of the Assets;

 

(b) Sold, transferred, leased to others or otherwise disposed of any of the
Assets;

 

(c) Terminated, canceled or surrendered, or received any notice of or threat of
termination or cancellation of any contract, lease or other agreement which is
included in the Assets or suffered any damage, destruction or loss (whether or
not covered by insurance) which, in any case or in the aggregate, has had a
materially adverse affect on the Assets;

 

(d) Entered into any agreement or made any commitment to take any of the types
of action described in subsections (a) through (c) above.

 

4.1.15. No Adverse Change. Except as disclosed in the representations and
warranties made hereunder or in Exhibit E, there has been no material adverse
change in the Assets or Liabilities since the date of the Branch Financial
Statements; provided, however, that in determining whether a material adverse
change has occurred, there shall be excluded any effect on the Seller the cause
of which is (i) any change in the banking or similar laws, rules or regulations
of general applicability or interpretations thereof by courts or governmental
authorities, (ii) any change in GAAP or regulatory accounting requirements
applicable to depository institutions or their holding companies generally,
(iii) any change in general economic conditions affecting depository
institutions or their holding companies generally; and (v) any action or
omission of Seller taken with the prior written consent of Buyer, as applicable
or permitted by this Agreement.

 

4.1.16. Evidence of Indebtedness. All evidences of indebtedness constituting
part of the Assets are legal, valid and binding obligations of the respective
obligors thereof enforceable in accordance with their respective terms (except
as limited by applicable bankruptcy, insolvency, reorganization and similar laws
affecting creditors generally and the availability of injunctive relief,
specific performance, and other equitable remedies) and are not subject to any
defenses, offsets or counterclaims that may be asserted against Seller or the
present holder thereof.

 

16



--------------------------------------------------------------------------------

4.1.17. Books and Records. The books and records of the Branch have been kept
accurately in the ordinary course of business, the transactions entered therein
represent bona fide transactions and the revenues, expenses, assets and
liabilities of Seller have been properly recorded in such books and records.

 

4.1.18. Regulatory Compliance. To Seller’s Knowledge, except as disclosed in
writing to Buyer, all reports, records and other documents or information
involving any of the Assets or the Liabilities or the operation of the Branch
that are required to be filed by Seller with any regulatory authority including,
without limitation, the OTS, the Federal Deposit Insurance Corporation and the
IRS have been duly and timely filed and all information and data contained in
such reports, records or other documents is true, accurate and correct.

 

4.1.19. Brokerage Fees. Except for Sandler, O’Neill & Partners, L.P., whose fees
are being paid by Seller, Seller has dealt with no broker or finder in
connection with any of the transactions contemplated hereby and no action has
been taken that would give rise to any valid claim for brokerage commission,
finder’s fee or other like commission.

 

4.1.20. Schedule of Employees. Exhibit G lists the names of all employees as of
the date specified thereon and states for each such individual his or her
position, dates of employment with Seller, years of service, present
compensation and benefits. There are no employment agreements, severance
agreements or other agreements governing the employment relationship between any
of the employees and the Seller.

 

4.2. Representations. Warranties and Covenants of the Buyer. The Buyer hereby
represents, warrants and covenants to Seller as follows:

 

4.2.1. Powers and Authority. The Buyer is a federal savings bank duly organized
and validly existing under the laws of the United States with full power and
authority to conduct a savings bank business as now conducted by it. The
execution and delivery of this Agreement by the Buyer have been duly authorized
by all necessary action on the part of the Buyer, and upon execution and
delivery this Agreement will constitute a valid and binding obligation of the
Buyer enforceable in accordance with its terms (except as may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the rights of creditors generally and those of federally insured
depository institutions and the availability of equitable remedies). Further,
provided all of the conditions specified in Sections 6.1.1 through 6.1.5 hereof
have been satisfied prior to the Closing Date, on the Closing Date the Buyer
will have the full power and authority to perform its obligations hereunder. A
complete, correct and current copy of the Charter and Bylaws of the Buyer has
been delivered to the Seller and no changes therein have been made since the
date of delivery or will be made prior to the Closing Date.

 

4.2.2. Other Agreements. Provided all of the conditions specified in Section 6.1
have been satisfied prior to the Closing Date, the execution and delivery of
this Agreement on behalf of the Buyer and the consummation of the transaction
contemplated herein will not:

 

(a) Result in the breach of or violate any of the terms or conditions of, or
constitute a default under, the Buyer’s Charter or Bylaws or any contract,
agreement, commitment,

 

17



--------------------------------------------------------------------------------

indenture, note, bond, license, mortgage, deed of trust or other instrument or
obligation to which the Buyer is a party or by which it or any of its properties
or assets may be bound or affected; or

 

(b) Violate any law, or any rule or regulation of any Governmental Body, or any
order, writ, injunction, judgment or decree of any court or Governmental Body
applicable to the Buyer.

 

4.2.3. Pending Litigation. There is no Claim, pending or threatened, involving
the Buyer which would materially adversely affect the transactions contemplated
hereby or the Buyer’s ability to perform its obligations hereunder

 

4.2.4. Government Notices. Buyer has received no notice from any federal or
other governmental agency indicating that such agency would oppose or not grant
or issue its consent or approval, if required, with respect to the transactions
contemplated hereby.

 

4.2.5. Community Reinvestment Act. Buyer received a rating of “satisfactory” or
greater in its most recent examination or interim review with respect to the
Community Reinvestment Act. Buyer has not been advised of any supervisory
concerns regarding its compliance with the Community Reinvestment Act. To
Buyer’s Knowledge, there are no threatened or pending actions, proceedings, or
allegations by any person or regulatory agency which may cause the OTS, to deny
or fail to issue any required regulatory approval.

 

4.2.6. Brokerage Fees. Except for Keefe, Bruyette & Woods, Inc., whose fees are
being paid by Buyer, Buyer has dealt with no broker or finder in connection with
any of the transactions contemplated hereby and no action has been taken that
would give rise to any valid claim for brokerage commission, finder’s fee or
other like commission.

 

ARTICLE V.

Obligations of Both Parties

 

5.1. Obligations of Both Parties. The Seller and the Buyer agree that subsequent
to the date hereof and prior to the Closing Date:

 

5.1.1. Administrative Approvals. Promptly, and in any event not later than five
(5-) calendar days following execution of this Agreement by the Seller and the
Buyer, (a) the Buyer shall, submit any necessary application or notice to the
OTS for approval, as required in 12 C.F.R. Section 563.22 et seq. for Buyer to
acquire the Branch. The Buyer shall afford the Seller a reasonable opportunity
to review and comment on such application prior to its submission to the OTS.
The parties hereto shall also promptly file, either individually or jointly as
may be required, all other applications, amendments thereto, supporting
documents and affidavits, and shall publish all other notices and perform all
other acts which may be required by law or regulation to obtain the final
approvals of the OTS, and any other Governmental Body whose approval is a
prerequisite to the consummation of the transactions contemplated herein. The
Seller and the Buyer shall furnish the other upon request all such information
and material concerning the Branch, the Seller or the Buyer, as the case may be,
required for inclusion in, or preparation of, any applications required to be
made for any regulatory approvals to the acquisition by the Buyer of the Branch
from the Seller hereunder

 

18



--------------------------------------------------------------------------------

and the transactions hereby contemplated, and shall keep each other apprised on
a current basis of the processing and status of all such filings and
applications for regulatory approvals. Draft copies of such applications shall
be submitted by each party to the other for review prior to filing, and each
party shall provide to the other copies of any communications from any
Governmental Body with respect to such applications.

 

5.1.2. Commercially Reasonable Efforts. Each party hereto will use its
commercially reasonable efforts to effectuate the transactions hereby
contemplated and to fulfill the conditions of its obligations under this
Agreement.

 

5.1.3. Public Announcements. Seller and Buyer agree that, from the date hereof,
neither shall make any public announcement or public comment regarding this
Agreement or the transactions contemplated herein without first obtaining the
consent of the other party hereto and reaching an agreement upon the substance
and timing of such announcement or comment.

 

5.1.4. No Disclosure or Negotiation with Others. Seller shall prevent the
disclosure of any of the terms or conditions hereof to any other person except
for disclosure required by appropriate regulatory authorities, and as long as
this Agreement shall remain effective, Seller shall not, directly or indirectly,
nor shall it permit any of its officers, directors, employees, representatives
or agents to, directly or indirectly, encourage, solicit or initiate discussions
or negotiations with, or discuss or negotiate with, or provide any information
to, any corporation, partnership, person or other entity or group (other than
Buyer or an affiliate or an associate of Buyer or an officer, partner, employee
or other authorized representative of Buyer or such affiliate or associate)
concerning any merger, tender offer or other takeover offer, sale of substantial
assets, sale of shares of capital stock or similar transaction involving the
Assets or the Liabilities, provided, however, that Seller and its officers and
directors may take all such indications necessary to comply with any fiduciary
duty to which such party is bound.

 

5.1.5. Notices to Customers. Prior to the Closing Date, to the extent required
by applicable law or as a condition of approval by any regulatory authority,
Seller agrees to mail or cause to be mailed, to each of the Deposit holders,
each holder of a safe deposit box domiciled at the Branch and to such other
customers as may be required, notice of the contemplated transfer of the Assets,
Liabilities and operations of the Branch. Each such notice shall be in a form
acceptable to Buyer and Seller, such approval not to be unreasonably withheld.

 

5.2. Obligations of the Seller. The Seller agrees that subsequent to the date
hereof and prior to the Closing Date:

 

5.2.1. Access to Information. Without interfering with the normal course of
business at the Branch (or such other premises of the Seller at which the items
described in this Section 5.2.1 are located), the Buyer and its counsel,
accountants and other representatives shall have full access at the Branch (or
such other premises of the Seller at which the items described in this Section
5.2.1 are located) during normal business hours to all properties, assets,
books, accounts, records, contracts and documents of the Seller related to the
collective Assets to be purchased and Liabilities to be assumed by the Buyer
pursuant to the terms of this Agreement and, in addition thereto, the Seller
shall furnish

 

19



--------------------------------------------------------------------------------

or cause to be furnished to the Buyer and its representatives, at the Buyer’s
expense, such copies of said books, accounts, records, contracts and documents
as may be reasonably requested with respect to the collective Assets to be
purchased and Liabilities to be assumed by the Buyer pursuant to the terms of
this Agreement. Notwithstanding the foregoing, under no circumstances shall the
Seller be required to take any action hereunder which would result in the waiver
or other loss of its attorney-client privilege as to any matter so privileged.

 

In addition, Seller shall afford to the employees or representatives of Buyer,
during normal business hours or at such other times as shall be mutually agreed
upon by Seller and Buyer, access to the Branch, the employees and the fixtures
and equipment at the Branch in order for Buyer to begin training the employees
and to begin conversion and installation of computer, data processing,
communication and other equipment.

 

5.2.2. Conduct of Business. With respect to the collective Assets to be
purchased and Liabilities to be assumed by the Buyer pursuant to the terms of
this Agreement, the Seller shall:

 

(a) conduct business at the Branch only in the ordinary course (except as
required by changes in law, regulation or supervisory policy or as required by
regulatory authorities having jurisdiction over the Seller);

 

(b) carry on the Branch business practices and keep the Branch books of account,
records and files in substantially the same manner as heretofore carried on;

 

(c) use its commercially reasonable efforts to preserve the Branch business
organization intact, to retain the services of its present officers and
employees of the Branch and to preserve the goodwill of Deposit holders;

 

(d) pay and perform all of the debts, obligations and liabilities incurred in
connection, in whole or in part, with the Assets to be purchased and Liabilities
to be assumed by the Buyer pursuant to the terms of this Agreement;

 

(e) duly and timely file all reports and returns including the payment of any
taxes, penalties, interest or other charges, required to be filed with any
Governmental Body with respect to the business of the Branch;

 

(f) cooperate with and assist Buyer in assuring the orderly transition of the
business of the Branch to Buyer from Seller;

 

(g) maintain in full force and effect all insurance policies now in effect
affecting the Assets or the Liabilities or renewals thereof and give all notices
and present all claims under all insurance policies in due and timely fashion;

 

(h) timely file all reports required to be filed with any Governmental Body and
observe and conform to all applicable laws, rules, regulations, ordinances,
codes, orders, licenses and permits to the extent the failure to do so would
have a material adverse effect on the Assets or the Liabilities;

 

20



--------------------------------------------------------------------------------

(i) withhold from each payment made to each of its employees the amount of all
taxes (including, but not limited to, Federal income taxes, FICA taxes and state
and local income and wage taxes) required to be withheld therefrom and pay the
same to the proper tax receiving officer; and

 

(j) perform all of its obligations under contracts, leases and documents
relating to or affecting the Asserts or the Liabilities, except such obligations
as Seller may in good faith reasonably dispute;

 

5.2.3. Ordinary Course and Other Activities.

 

The Seller shall not, without the prior written consent of the Buyer, which
consent shall not be unreasonably withheld:

 

(a) sell, lease, abandon, assign, transfer, license, encumber or otherwise
dispose of any Assets other than in the ordinary course of business, or enter
into any agreement to do so;

 

(b) except as otherwise expressly provided herein, transfer any Assets or
Deposits from the Branch to the Seller’s other branches, subject, in the case of
Deposits, to the individual depositors’ continuing right of withdrawal;

 

(c) settle or compromise any Claim now pending or commenced subsequent to the
date hereof with respect to the Assets to be purchased and Liabilities to be
assumed by the Buyer pursuant to the terms of this Agreement;

 

(d) relocate, or file any application to relocate, the Branch, except as such an
application may be necessary to relocate the Branch as a result of a fire or
other natural disaster;

 

(e) enter into any contract, agreement, commitment understanding or other
arrangement to dispose of the Branch or the Assets or Liabilities other than
pursuant to the terms of this Agreement; and

 

(f) not issue any new deposit or loan products at the Branch that Buyer will not
be able to offer upon and following the Closing Date; and only pay interest
rates on the Deposits consistent with past practices; .

 

5.2.4. Condition of Assets. The Buyer has been allowed access to the Leased
Premises at which the Branch conducts business and is aware of its current
condition. The Seller will continue to maintain the Leased Premises in
accordance with its past practices up to the Closing Date. The Seller makes no
implied or express warranties as to the condition of the Leased Premises, except
to the extent provided in this Agreement. Following the execution of this
Agreement, and continuing through the Closing, the Seller shall maintain the
furniture, fixtures and equipment in the condition it exists as of the date of
execution of this Agreement, with the exception of wear and tear arising from
normal use in the Branch.

 

21



--------------------------------------------------------------------------------

5.2.5. Consents. The Seller will use its commercially reasonable efforts to
obtain and deliver to the Buyer on or prior to the Closing Date all required
consents authorizing the transfer and assignment to the Buyer of, or the
substitution of the Buyer for the Seller under all contracts, agreements and
commitments that are to be sold, conveyed, transferred, assigned and delivered
to the Buyer hereunder including, but not limited to, those set forth in Exhibit
B hereto, or the Amended and Restated Exhibit B as the case may be, which are
validly assignable by the Seller and all other Assets, each such consent to be
effective prior to or as of the Closing Date. All such consents shall be in form
and substance reasonably satisfactory to counsel for the Buyer. Without limiting
the generality of the foregoing, the Seller shall use its commercially
reasonable efforts to assist the Buyer to cause the lessor of the Leased
Premises to consent to the assumption of the lease for the Leased Premises by
the Buyer. If for any reason the Seller is unable to obtain such consent, then
the Seller and Buyer shall enter into a sublease for such premises from Seller
to Buyer under the same terms and conditions contained in the lease agreement
for the Leased Premises or other mutually acceptable alternatives.

 

5.2.6. Deposits, Branch Financial Statement and Exhibit B Update. At the end of
each month between the date hereof and the Closing Date and on the business day
next preceding the Closing Date, the Seller shall deliver to the Buyer: (i) a
list of all Deposits setting forth with respect to such Deposits the information
referred to in Section 4.1.4 hereof; (ii) updated financial information on the
Branch, in the form of updated Branch Financial Statements; and (iii) an Amended
and Restated Exhibit B setting forth all contracts and commitments which Seller
and Buyer intend that Buyer assume at and after Closing.

 

5.2.7. No Breach. The Seller shall not take or fail to take any action which
taking or failure would cause or constitute a breach, or would, if it had been
taken or failed to be taken prior to the date hereof, have caused or constituted
a breach, of any of the representations and warranties set forth in Section 4.1
hereof; the Seller will, in the event of, or promptly after becoming aware of
the occurrence of, or the impending or threatened occurrence of, any event which
would cause or constitute a breach or would, if it had occurred prior to the
date hereof, have caused or constituted a breach of any of the representations
and warranties set forth in Section 4.1 or the covenants set forth in Sections
5.1 or 5.2 hereof, or which may result in the nonsatisfaction of any condition
set forth in Sections 6.1 or 6.2 hereof, give detailed notice thereof to the
Buyer; and the Seller will use its commercially reasonable efforts to prevent or
promptly to remedy such breach or failure, and to perform such covenant or
satisfy such condition.

 

5.3. Obligations of the Buyer. The Buyer agrees that subsequent to the date
hereof and prior to the Closing Date:

 

5.3.1. No Breach. The Buyer shall not take or fail to take any action which
taking or failure would cause or constitute a breach, or would, if it had been
taken or failed to be taken prior to the date hereof have caused or constituted
a breach, of any of the representations and warranties set forth in Section 4.2
hereof; the Buyer will, in the event or, or promptly after becoming aware of the
occurrence of, or the impending or threatened occurrence of any event which
would cause or constitute a breach, or would, if it had occurred prior to the
date hereof, have caused or constituted a breach of any of the representations
or warranties contained in said Section 4.2 or the covenants set

 

22



--------------------------------------------------------------------------------

forth in Sections 5.1 or 5.3 hereof, or which may result in the nonsatisfaction
of any condition set forth in Sections 6.1 or 6.3 hereof, give detailed notice
thereof to the Seller; and the Buyer will use its commercially reasonable
efforts to prevent or promptly to remedy such breach or failure to perform such
covenant or satisfy such condition.

 

ARTICLE VI.

Conditions Precedent to Closing

 

6.1. Conditions Precedent to Performance by Both Parties. The obligations of the
Buyer and the Seller to consummate the transactions contemplated in this
Agreement are expressly subject to the satisfaction, on or before the Closing
Date, of each and all of the conditions set forth below, which conditions may
not be waived by either party:

 

6.1.1. Approval of the OTS. The OTS shall have approved the transactions
contemplated in this Agreement, as provided in 12 C.F.R. Section 563.22 et seq.

 

6.1.2. Other Regulatory Approvals. All other required regulatory approvals and
actions, if any, shall be obtained and taken as necessary to permit consummation
of the transactions contemplated herein in accordance with all applicable laws,
regulations and orders, on terms which are not materially adverse to either
party hereto.

 

6.1.3. No Claim. No Claim shall have been instituted by any Governmental Body
challenging the transactions hereby contemplated or seeking to restrain their
consummation and no Claim shall have been instituted or, to the Knowledge of
either party hereto, threatened, challenging the legality of such transactions
or seeking to restrain their consummation which, in the reasonable opinion of
counsel for either party hereto, would make it impossible or inadvisable for the
parties to consummate such transactions.

 

6.1.4. Lease Assumption. The Buyer shall have entered into an assumption of
Seller’s current lease for the Branch, and the lessor shall have executed and
delivered to the Buyer, evidence of acceptance of the assumption in
substantially the form attached hereto as Exhibit H; or Seller and Buyer shall
have entered into a sublease or another mutually acceptable alternative as
provided in Section 5.2.5.

 

6.1.5. No Litigation. No action shall have been taken, and no statute, rule,
regulation or order shall have been promulgated, enacted, entered, enforced or
deemed applicable by any Federal or state governmental authority or by any
court, domestic or foreign, including the entry of a preliminary or permanent
injunction, that would (a) make this Agreement or the transactions contemplated
hereby illegal, invalid or unenforceable, (b) require the divestiture of a
material portion of the Assets or the Liabilities once acquired by Buyer, (c)
impose material limits on the ability of Buyer to consummate the Agreement or
the transaction contemplated hereby, (d) otherwise materially and adversely
affect the Assets or the Liabilities or the Branch or (e) if the Agreement or
the transactions contemplated hereby are consummated, subject Buyer or any
officer, director or employee of Buyer to criminal penalties or to civil
liabilities. No action or proceeding before any

 

23



--------------------------------------------------------------------------------

court or governmental authority, domestic or foreign, by any government or
governmental authority or by any other person, domestic or foreign, shall be
threatened, instituted or pending that would reasonably be expected to result in
any of the consequences referred to in clauses (a) through (e) above.

 

6.2. Conditions Precedent to the Buyer’s Performance. The obligations of the
Buyer to perform its obligations under this Agreement are subject to the
satisfaction, on or before the Closing Date, of each and all of the conditions
set forth below in this Section 6.2. The Buyer may waive any or all of the
following conditions in whole or in part without prior notice; provided,
however, that if the Seller shall be in default of any of its representations,
warranties or covenants under this Agreement, no such waiver of a condition
shall constitute a waiver by the Buyer of any of its rights or remedies at law
or in equity.

 

6.2.1. Accuracy of Warranties and Performance of Obligations. The
representations and warranties of the Company and the Seller contained in
Section 4.1 hereof are true and correct as of the date of this Agreement and
shall be true and correct as of the Closing Date as if made on such date, and
the obligations set forth in Sections 5.1 and 5.2 hereof to be performed by the
Seller on or before the Closing Date shall have been so performed in all
material respects; and the Company and the Seller shall have delivered to the
Buyer a certificate of its president and chief executive officer to such effect.

 

6.2.2. Copies of Documents. True and complete copies of all documents reasonably
requested by the Buyer shall have been furnished to the Buyer promptly after
request therefor and, in any event, in advance of the Closing Date.

 

6.2.3. Assignments, Etc. Seller shall have delivered to Buyer a Bill of Sale
substantially in the form of Exhibit I and such other assignments of contracts,
agreements, fixed assets and any other documents reasonably requested by Buyer
so as effectively to transfer to Buyer the Assets as provided in Section 2.4
hereof. All costs of recording such assignments, and any other documents
supplied at the request of the Buyer shall be the sole responsibility of the
Buyer.

 

6.3. Conditions Precedent to the Seller’s Performance. The obligations of the
Seller to perform its obligations under this Agreement are subject to the
satisfaction, on or before the Closing Date, of each and all of the conditions
set forth below in this Section 6.3. The Seller may waive any or all of the
following conditions in whole or in part without prior notice; provided,
however, that if the Buyer shall be in default of any of its representations,
warranties or covenants under this Agreement, no such waiver of a condition
shall constitute a waiver by the Seller of any of its rights or remedies at law
or in equity.

 

6.3.1. Accuracy of Warranties and Performance of Obligations. The
representations and warranties of the Buyer contained in Section 4.2 hereof are
true and correct as of the date of this Agreement and shall be true and correct
as of the Closing Date as if made on such date, and the obligations set forth in
Sections 5.1 and 5.3 hereof to be performed by the Buyer on or before the
Closing Date shall have been so performed in all material respects; and the
Buyer shall have delivered to the Seller a certificate of its president and
chief executive officer to such effect.

 

24



--------------------------------------------------------------------------------

6.3.2. Copies of Documents. True and complete copies of all documents reasonably
requested by the Seller shall have been furnished to the Seller promptly after
request therefor and, in any event, in advance of the Closing Date.

 

6.3.3. Assumption of Liabilities. Buyer shall have executed assumption
documentation effecting the assumption by Buyer of all Liabilities to be assumed
hereunder, substantially in the form of Exhibit J.

 

6.3.4 Securitization. Seller shall have completed the transaction previously
disclosed to the Buyer regarding the securitization of its auto loans (the
“Securitization”). Seller shall use its best efforts to complete the
Securitization prior to or contemporaneously with the occurrence of the
conditions set forth subclause (a) of Section 7.1.

 

ARTICLE VII.

Closing

 

7.1. Closing. The closing (the “Closing”) of the transactions contemplated by
this Agreement shall take place as follows:

 

(a) The date of the Closing of the transactions contemplated by this Agreement
(the “Closing Date”) shall be the earlier of September 30, 2004, or the first
(1st) Friday after the expiration of five (5) business days after the last of
the following to be achieved; (i) written approval of the transactions hereby
contemplated by the OTS shall have been received and have become effective and
the statutory waiting period shall have expired; (ii) any other approvals
required from any other Governmental Body having jurisdiction over the Seller;
Buyer or the transactions contemplated hereby shall have been received and (iii)
the Seller shall have closed the Securitization. The Closing shall be deemed to
occur at 11:59 p.m. Pacific Time on the Closing Date. Notwithstanding the
foregoing, the Closing may occur at such later time or date as mutually agreed
upon by the Buyer and the Seller.

 

7.2. Seller’s Obligations at the Closing. At the closing, the Seller shall do
the following:

 

7.2.1. Transfer of Assets. The Seller shall convey, transfer, assign and deliver
to the Buyer, by an instrument satisfactory in form and substance to the Buyer
and its counsel, good and marketable title to the owned Assets.

 

7.2.2. Certificates and Further Documents. The Seller shall deliver to the Buyer
all of the documents and other instruments to be delivered to the Buyer pursuant
to Sections 6.1 and 6.2 hereof and not previously furnished to the Buyer and
such other certificates and documents as may reasonably be requested by the
Buyer with respect to the satisfaction of the conditions specified in Sections
6.1 and 6.2 hereof.

 

7.2.3. Premises, Books and Records. The Seller shall deliver physical possession
of the Branch and, with regard to the Assets to be purchased and the Liabilities
to be assumed by the Buyer pursuant to this Agreement only, all of the files,
documents, papers, agreements, books of account and records in the possession of
the Seller, including all records in storage and keys to the Branch and safe
deposit boxes.

 

25



--------------------------------------------------------------------------------

7.2.4. Payment of Deposit Transfer. Pursuant to Section 3.1 hereof, and, in the
event of an Independent Determination, Section 3.2 hereof, the Seller shall pay
to the Buyer in Cash to an account at the Buyer’s main office, in the manner
directed by the Buyer in a notice to the Seller on the day next preceding the
Closing Date, the amount of the Deposit Transfer to be paid by the Seller to the
Buyer hereunder.

 

7.3. Buyer’s Obligations at the Closing. At the Closing, the Buyer shall do the
following:

 

7.3.1. Assumption of Liabilities. The Buyer shall deliver to the Seller an
undertaking in form and substance satisfactory to the Seller and its counsel
whereby the Buyer assumes and agrees to perform and discharge: (i) all of the
liabilities set forth in Section 2.1 hereof and (ii) all of the obligations
which are set forth in Section 2.2 hereof and which arise after the Closing Date
or are to be performed after the Closing Date, except those obligations set
forth in Sections 2.2 hereof, if any, which cannot be transferred without the
consent of third parties and as to which the Seller shall have been unable to
obtain such consent.

 

7.3.2. Payment of Deposit Premium. Pursuant to Section 3.1 hereof, and, in the
event of an Independent Determination, Section 3.2 hereof, at the Closing the
Buyer shall pay to the Seller in the manner provided by Section 3.1(b), the
amount of the Deposit Premium to be paid by the Buyer to the Seller hereunder.

 

7.3.3. Further Documents. The Buyer shall deliver the documents and other
instruments to be delivered to the Seller pursuant to Sections 6.1 and 6.3
hereof and not previously furnished to the Seller and such other certificates
and documents as may reasonably be requested by the Seller with respect to the
fulfillment of the conditions set forth in Sections 6.1 and 6.3 hereof.

 

ARTICLE VIII.

Obligations of the Parties After the Closing

 

8.1. Confidentiality. Neither party shall divulge or communicate, except as may
be required by applicable law, use to the detriment of the other or for the
benefit of any other person or persons, or misuse in any way, any confidential
information or trade secrets of the other acquired in connection with or in any
manner relating to this Agreement and the transactions contemplated herein or
any term or condition of this Agreement; provided, however, that the foregoing
shall not apply to any information which either party (hereinafter the first
party) can demonstrate to the second party (i) is generally available to or
known by the public other than as a result of disclosure by the first party or
(ii) was obtained from a source other than the first party, provided that such
source was not bound by a duty of confidentiality to the second party with
respect to such information.

 

8.2. Notification of Account Debtors and Creditors. Promptly after the Closing
Date: (i) the Seller shall notify all persons obligated to make payments under
loans carried on the books and records of the Branch as of the close of business
on the Closing Date and not transferred to the Buyer under the terms hereof to
make all future payments in respect of said obligations to a specified address
other than that of the Branch and (ii) the Seller shall, if the Buyer so elects,
notify all persons

 

26



--------------------------------------------------------------------------------

obligated to make payments under loans carried on the books and records of the
Branch which are acquired by the Buyer pursuant to this Agreement, to make
payments thereof to the order of the Buyer.

 

8.3. Right to Hire Employees of the Branch; Non-solicitation of Employees by
Seller.

 

(a) During the 30-day period following the date of this Agreement, Buyer shall
have the right to designate, by notifying Seller, those employees of the Branch
that Buyer desires to make offers of employment. Buyer shall not be obligated to
hire any employees other than those so designated. The Buyer and Seller agree
that such employees, if hired, shall be employees of Buyer effective as of the
Closing Date and they shall be eligible to participate in all benefit plans of
the Buyer, subject to the same rules applicable to all Buyer’s employees.
Retained employees will be given credit for service with Seller for purposes of
eligibility and vesting but not for benefit accrual. With respect to any
employees of the Branch prior to the Closing Date that accept employment with
the Buyer on and after the Closing Date, the Seller shall pay all compensation
owed to such employees up to and including the day prior to the Closing Date.
Seller shall use its best efforts to retain the employees at the Branch. The
Seller shall not transfer employees now employed in the Branch (including
employees on the list of employees provided by Buyer) to other branches of
Seller or offer any employee(s) of the Branch continued employment with Seller
without the prior written approval of the Buyer.

 

(b) For a period of one (1) year following the Closing Date, Seller will not
seek to employ any persons who were employees of the Branch and who accept
employment with Buyer on the Closing Date. Nothing herein shall prevent Seller
from advertising generally any employment opportunities or from hiring any
persons who were employees of the Branch and who accept employment with Buyer on
the Closing Date who respond to such general advertising or who seek employment
without inducement from Seller.

 

8.4. Non-solicitation of Branch Customers by Seller.

 

For a period of one (1) year following the Closing Date, the Seller, including
its directors, officers and employees, will not directly and knowingly solicit
deposits, loans or other business from or to persons who were Branch customers
and depositors on the Closing Date, except as may occur in connection with
advertising or solicitations directed to the public generally.

 

8.5. Buyer’s Obligations. The Buyer shall mail notification as and when may be
required by, and pursuant to, the Federal Deposit Insurance Act to all persons
holding Deposits assumed by the Buyer hereunder. In addition, the Buyer may, but
shall not be obligated to, notify all persons holding safety deposit boxes to
make all payments in respect of said safety deposit box rental agreements
payable to the order of the Buyer at the Branch. The Seller hereby agrees to
cooperate with and assist the Buyer in preparing name and address lists of the
depositors, safety deposit box holders and borrowers referred to in this Section
8.2 and, at the request of the Buyer, shall execute any such notices given to
borrowers with respect to loans acquired by the Buyer hereunder.

 

8.6. Transit Items. After the Closing, each party hereto shall use its
commercially reasonable efforts to assist the other party in the adjustment and
delivery of all overages and shortages

 

27



--------------------------------------------------------------------------------

of documentary and cash items in transit and items in collection as of the
Closing Date, as the interest in such items of the respective parties hereto may
appear.

 

8.7. Further Documents. After the Closing: (i) each of the parties hereto shall
execute and deliver, or cause to be executed and delivered, all such deeds,
documents and other instruments, and will take or cause to be taken all further
or other action, as the other party or its counsel may reasonably deem necessary
or desirable in order to vest in and confirm to the Buyer title to and
possession of all of the Assets and to carry out the full intent and purpose of
this Agreement and (ii) each of the parties will permit the other access to and
the right to inspect and copy the books and records of such party as may be
reasonably necessary or appropriate to enable such other party to prepare such
further documents, instruments, reports or tax returns as such other party or
its counsel determine to be necessary.

 

8.8. Prorations; Sales and Use Taxes; Insurance.

 

(a) Prorations. The Seller and the Buyer agree that all periodic expenses of
operating the Branch prior to, on or after the Closing Date which are paid
either by Seller before, or by Buyer after, the Closing Date but which payments
cover a period of time both before and after the Closing Date, including but not
limited to, state and local personal property taxes, expenses for utilities,
telephone, rent, and payments in respect of the contracts, commitments and
agreements referred to in Section 2.2 hereof, but excluding (i) wages, salaries,
accrued vacations and other employee expenses up to and including the Closing
Date and (ii) federal deposit insurance premiums and FICO assessments paid by
the Buyer which shall be the sole obligation of the Seller, shall, to the extent
possible, be determined and prorated as of the Closing Date in connection with
the Initial Determination, or the Independent Accounting, if necessary. To the
extent that such expenses are not capable of being prorated as of the Closing
Date, such expenses shall, to the extent possible, be prorated by the Buyer and
the Seller within thirty (30) days after the Closing Date and all such expenses

 

(i) paid by the Seller on or prior to the Closing Date and attributable to the
operation of the Branch after the Closing Date (including any payments by the
Seller in respect of any of the contracts, commitments and agreements referred
to in Section 2.2 hereof) shall be paid within ten (10) calendar days after
notice from the Seller to the Buyer of the amount thereof not prorated as of the
Closing Date in connection with the Initial Determination, or the Independent
Accounting, if necessary; and

 

(ii) all such expenses unpaid at the Closing Date and attributable to the
operation of the Branch on or prior to the Closing Date (including any payments
by the Buyer in respect of any of the contracts, commitments and agreements
referred to in Section 2.2 hereof) shall be paid within ten (10) calendar days
after notice from the Buyer to the Seller of the amount thereof not prorated as
of the Closing Date in connection with the Initial Determination, or the
Independent Accounting, if necessary.

 

The Buyer shall, after the Closing, hold the Seller harmless from any liability
on account of and shall pay to the Seller, within ten (10) calendar days after
notice from the Seller to the

 

28



--------------------------------------------------------------------------------

Buyer of the amount thereof, any payments by the Seller on account of any
amounts to be paid by the Buyer pursuant to clause (i) of the immediately
preceding sentence, and the Seller shall, after the Closing, hold the Buyer
harmless from any liability on account of and shall pay to the Buyer, within ten
(10) calendar days after notice from the Buyer to the Seller of the amount
thereof, any payment by the Buyer on account of any amounts to be paid by the
Seller pursuant to clause (ii) of the immediately preceding sentence. The party
making any such request for reimbursement pursuant to the provisions of this
Section 8.8 shall be assumed to have made such payment to the ultimate recipient
of each such prorated payment.

 

(b) Sales and Use Taxes. The Buyer and the Seller agree that all sales and use
taxes, if any, payable in connection with this Agreement and the transactions
hereby contemplated, shall be paid one-half (1/2) by the Buyer and one-half
(1/2) by the Seller.

 

(c) Insurance. The Buyer and Seller agree that no insurance policies are to be
prorated, that the Buyer will procure or maintain its own insurance with respect
to the Branch effective as of the Closing Date, and that the Seller shall have
no responsibility to maintain insurance with respect to the Assets or the
operations of the Branch after the Closing Date and shall be entitled to retain
any refunds of premiums previously paid in respect of the cancellation of such
insurance on and as of the Closing Date.

 

(d) Lease and other Assumed Liabilities. Buyer agrees to timely perform all of
its obligations under the Lease and all other Liabilities, including transfer of
the Leased Premises.

 

8.9. Obligations of the Company. The Company agrees to perform all obligations
of the Seller under this Agreement following the effective date of the Seller’s
voluntary liquidation under the Home Owners’ Loan Act and applicable OTS
regulations.

 

ARTICLE IX.

Remedies

 

9.1. Termination.

 

(a) Notwithstanding any provision to the contrary herein, this Agreement may be
terminated:

 

(1) At any time at or prior to the Closing Date:

 

  (i) by mutual written agreement authorized by the Boards of Directors of the
Seller and the Buyer;

 

  (ii) by either the Seller or the Buyer if the Closing shall not have taken
place prior to the date specified in Section 7.1;

 

  (iii)

by the Seller if (A) any of the conditions set forth in Sections 6.1 or 6.3

 

29



--------------------------------------------------------------------------------

 

hereof shall not have been satisfied on or prior to the Closing Date or shall
become incapable of satisfaction by such date; or (B) a Claim of the type
referred to in Section 6.1.3 hereof shall have been instituted; and

 

  (iv) by the Buyer if: (A) any of the conditions set forth in Sections 6.1 or
6.2 hereof shall not have been satisfied on or prior to the Closing Date or
shall become incapable of satisfaction by such date or if the condition set
forth in Section 6.3.4 shall not have been satisfied on or before September 30,
2004; (B) a Claim of the type referred to in Section 6.1.3 hereof shall have
been instituted; (C) subsequent to the date hereof and prior to the Closing Date
any legislation, rule, regulation, proclamation, order or action by any
Governmental Body has been enacted, adopted, promulgated, taken or otherwise
become effective, which materially and adversely affects the business,
operations, prospects or assets of the Branch; or (D) a ten percent (10%)
reduction in the Deposits maintained at the Branch shall have occurred between
the date of this Agreement and the Closing Date.

 

(b) If any party hereto desires to terminate the Agreement pursuant to Section
9.1(a) hereof, such power of termination may be exercised only by giving written
notice, signed on behalf of such party by its Chairman of the Board of Directors
or President, to the other party.

 

(c) If any party hereto breaches or defaults on any representation, warranty,
covenant or agreement made by it hereunder in any material respect, the
nondefaulting party may, on or before the Closing Date, give notice of
termination of this Agreement in the manner provided in Section 10.1 hereof.
Such notice shall specify with particularity the breach or defaults upon which
such notice is based, and termination shall be effective thirty (30) calendar
days after the date of such notice unless the specified breach or default has
been cured on or before such effective date.

 

9.2. Litigation Costs. If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any of its provisions, the
successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs incurred in such action or proceeding, in
addition to any other relief to which it may be entitled; and, the Seller shall
hold harmless and pay to the Buyer the amount of any damages, costs or expenses
with respect to any Claim arising out of a condition, transaction or event with
respect to the Branch occurring on or before the Closing Date, and the Buyer
shall hold harmless and pay to the Seller the amount of any damages, costs or
expenses with respect to any Claim arising out of a condition, transaction or
event with respect to the Branch occurring after the Closing Date.

 

9.3 Liquidated Damages. The parties have determined that, in the event the
Agreement is terminated by the Buyer or the Seller for any reason other than
reasons specified herein below, the terminating party would suffer damages which
would be difficult or impossible to ascertain.

 

30



--------------------------------------------------------------------------------

For this reason, the parties have determined by mutual agreement that:

 

(a) If the Seller terminates the Agreement for any reason other than (i) as a
result of a mutual written agreement authorized by the Boards of Directors of
the Seller and the Buyer to so terminate the Agreement; (ii) as a result of the
Closing having not taken place prior to September 30, 2004, other than due to a
breach of this Agreement by the Seller or the nonsatisfaction of the condition
in Section 6.3.4 prior to October 1, 2004; or (iii) as a result of the
nonsatisfaction on or prior to the Closing Date of any of the conditions set
forth in Sections 6.1and, 6.3 (except the condition contained in Section 6.3.4)
other than due to a breach of this Agreement by the Seller, the Seller shall pay
the Buyer on or before the date ninety (90) days after termination, as
liquidated damages, $500,000.00 in Cash;

 

(b) If the Buyer terminates the Agreement for any reason other than (i) as a
result of a mutual written agreement authorized by the Boards of Directors of
the Seller and the Buyer to so terminate the Agreement; (ii) as a result of the
Closing having not taken place prior to September 30, 2004 other than due to a
breach of this Agreement by the Buyer; or (iii) as a result of the
nonsatisfaction on or prior to the Closing Date of any of the conditions set
forth in Sections 6.1 and 6.2 other than due to a breach of this Agreement by
the Buyer, the Buyer shall pay the Seller on or before the date ninety (90) days
after termination, as liquidated damages, $200,000.00 in Cash; and

 

(c ) If the Buyer terminates the Agreement because of the nonsatisfaction of the
condition set forth in Section 6.3.4 prior to October 1, 2004, the Seller shall
pay the Buyer on or before the date ninety (90) days after termination, as
liquidated damages, $500,000in Cash.

 

(d) Any such amount shall bear interest on the unpaid amount thereof from the
date due at a rate equal to The Wall Street Journal prime rate, calculated on a
daily basis, until paid in full.

 

(e) The liquidated damages prescribed hereunder shall be each party’s sole and
exclusive remedy in the event the Closing shall not occur.

 

ARTICLE X.

Miscellaneous Provisions

 

10.1. Notices. All notices, requests, demands, waivers or other communications
hereunder must be in writing and shall be deemed given on the date delivered if
delivered personally or two (2) days after posted if sent by registered or
certified mail, return receipt requested, proper postage prepaid, to the parties
at the following addresses or at such other addresses as may be specified by a
like notice:

 

If to the Seller:    Pan American Bank, FSB      3990 Westerly Place, Suite 200
     Newport Beach, California 92679      Attn.: Ray Thousand      Fax:
949-224-1912                                   

 

31



--------------------------------------------------------------------------------

With a copy to:    Manatt, Phelps & Phillips, LLP      11355 West Olympic
Boulevard      Los Angeles, California 90064      Attn.: Mick Grasmick      Fax:
310-312-4224 If to the Buyer:    Kaiser Federal Bank      1359 N. Grand Avenue  
   Covina, California 91724      Attn.: Kay M. Hoveland      Fax: 626-858-5745  
   With a copy to:      Luse Gorman Pomerenk & Schick, P.C.      5335 Wisconsin
Avenue, Suite 400      Washington, D.C. 20015-2035      Attn.: Richard S.
Garabedian      Fax: 202-362-2902

 

10.2. Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof and supersedes any and all
prior and contemporaneous agreements, representations and understandings of the
parties with respect to the subject matter hereof. No supplement, modification
or amendment of this Agreement shall be binding unless executed in writing by
all of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver. No waiver
shall be binding unless in a writing executed by the party making the waiver.

 

10.3. Third Party Rights. Nothing in the Agreement, whether expressed or
implied, is intended to confer any rights or remedies upon any persons other
than the parties hereto and their respective legal representatives, successors
and assigns; nor is anything in this Agreement intended to relieve or discharge
the obligations or liabilities of any third persons to any party to this
Agreement; nor shall any provision hereof give any third person any right of
subrogation or action over or against any party to this Agreement.

 

10.4. Successors and Assigns. This Agreement shall be binding on, and shall
inure to the benefit of, the parties hereto and their legal representatives,
successors and assigns; provided, however, that no assignment of this Agreement
or any rights or obligations hereunder may be made by any party hereto without
the prior written consent of the other party and no assignment by any party
hereunder shall relieve said party of any of its obligations or duties
hereunder.

 

32



--------------------------------------------------------------------------------

10.5. Brokers. Each party shall bear the fees and expenses of any agent or
broker engaged by such party relating to this Agreement and each party hereby
agrees to indemnify the other party and hold it harmless from and against any
claims for any commissions relating to this Agreement or to the transactions
contemplated hereby resulting from the engagement of any agent or broker by such
indemnifying party.

 

10.6. Survival of Warranties and Obligations. Except as hereinafter set forth,
all indemnifications, representations and warranties made herein by the parties
to this Agreement, shall survive the Closing Date for a period of eighteen (18)
months; provided, (i) that any action arising under any such indemnification,
representation or warranty must be commenced within said eighteen (18) month
period, and (ii) that all matters respecting determination of the Deposit
Transfer and Deposit Premium and related calculations under Article III shall
survive for a period of three (3) months only following the Closing Date.
Notwithstanding the foregoing, the obligation of Seller to timely perform its
obligations under the Retained Liabilities and the obligation of Buyer to timely
perform its obligations under the Liabilities (including without limitation the
Lease) and any right of indemnification with respect thereto shall not terminate
pursuant to this Section.

 

10.7. Severability. If any provision of this Agreement, as applied by any party
or to any circumstance, shall be adjudged by a court to be void, invalid or
unenforceable, the same shall in no way affect any other provision of this
Agreement, the application of any such provision in any other circumstance, or
the validity or enforceability of the other provisions of this Agreement.

 

10.8. Expenses. Except as otherwise specifically provided herein, all expenses
incurred by the Buyer in connection with this Agreement shall be paid and
discharged by the Buyer and all expenses incurred by the Seller in connection
with this Agreement shall be paid and discharged by the Seller and none of the
Seller’s expenses in connection herewith shall be charged to the Branch.
Provided, however, the filing fee related to the Form 1639 regulatory
application with the OTS shall be paid one-half each by the Seller and the
Buyer.

 

10.9. Counterparts. The Agreement may be executed simultaneously or in one (1)
or more counterparts, each of which may be deemed an original, but all of which
together shall constitute one (1) and the same instrument, it not being
necessary in making proof of this Agreement to produce or account for more than
one (1) counterpart executed by each party hereto.

 

10.10. Headings and Construction. All section headings are included only for
convenience and are not intended to be a full and accurate description of the
contents of the sections hereof and in no way limit, define or describe the
scope or intent of this Agreement or any provisions hereof.

 

10.11. Governing Law. This Agreement, to the extent applicable, shall be
construed in accordance with, and governed by, federal banking laws and the laws
of the State of California.

 

33



--------------------------------------------------------------------------------

10.12. Indemnification Seller and Buyer each agree to indemnify and hold the
other (references in this Section 10.12 to either party to indemnify the other
party shall include indemnity for such party’s stockholders, officers and
directors) harmless for a period of eighteen (18) months after the Closing Date
as follows:

 

(a) Buyer agrees to indemnify and hold Seller harmless from and against, and to
reimburse Seller promptly for, any and all loss, liability, damage, expense or
cost (including court costs, litigation expenses and reasonable attorneys’ fees)
arising from any claim made or asserted by a bona fide third party not a party
or an affiliate of a party to this Agreement which Seller may suffer as a result
of any action or omission of Buyer on or following the Closing Date or after the
Closing Date with respect to Buyer’s post Closing Date obligations in connection
with the Deposits or other liabilities assumed by Buyer hereunder or any other
aspect of the business operations of the Branch or the lease covering the
Branch.

 

(b) Seller agrees to indemnify and hold Buyer harmless from and against, and to
reimburse Buyer promptly for, any and all loss, liability, damage, expense or
cost (including court costs, litigation expenses and reasonable attorneys’ fees)
arising from any claim made or asserted by a bona fide third party not a party
or an affiliate of a party to this Agreement which Buyer may suffer a result of
any action or omission of Seller prior to the Closing Date or after the Closing
Date with respect to the Seller’s post Closing Date obligations in connection
with the Deposits or other liabilities assumed by Buyer hereunder or any other
aspect of the business operations of the Branch or the lease covering the Branch
as in effect prior to the Closing Date.

 

(c) The amounts recoverable by either party with respect to any such claims
against the other shall reflect, and such other party shall only be obligated to
pay, the net amount of damages suffered by the other party entitled to recovery
after giving effect to any insurance proceeds recoverable with respect to such
matters. Each party shall select counsel and pay for the defense of the other
party with respect to any claim against which such paying party is obligated to
indemnify such other party as provided in this Section 10.12. If such other
party chooses to have counsel of its choosing in addition to that provided by
the paying party, it may do so at its sole expense. Each party shall provide to
the other written notice of any claim to which such other party’s indemnity
obligations hereunder do or may apply within thirty (30) calendar days after
becoming aware of the existence of such claim, setting forth in such notice, in
reasonable detail, the facts giving rise to such claim of indemnity. An
indemnifying party shall not be liable under this Section for any settlement
entered into without its consent of any claim, litigation or proceeding in
respect of which indemnity may be sought hereunder. An indemnifying party may
settle any claim without the consent of the indemnified party, but only if the
sole relief awarded is monetary damages that are paid in full by the
indemnifying party.

 

10.13. Damage or Destruction. Notwithstanding any other provision of this
Agreement, in the event, prior to the Closing, Seller suffers a material loss
due to earthquake, fire, flood, accident or other casualty which in the good
faith and reasonable opinion of Buyer substantially and adversely affects the
value of the Assets, Buyer shall have the right to terminate this Agreement by
giving written notice to Seller. Should Buyer not terminate this Agreement,
Buyer shall take the Assets and the Leased Premises as is, together with the
insurance proceeds relating to the materially damaged Assets and/or the Leased
Premises.

 

34



--------------------------------------------------------------------------------

10.14. No Consequential Damages. Neither party shall be liable to the other
party for such other party’s consequential or special damages, including without
limitation lost profits. The foregoing shall not affect the obligation of a
party under Section 10.12 to indemnify the other party for consequential damages
of a third party for which such other party may be liable.

 

10.15. Publicity. Except as required by law, prior to the Closing Date, neither
Buyer nor Seller will issue any press release or make any public announcement
relating to the transactions contemplated herein, without consulting with and
obtaining the approval of the other party, which approval shall not be
unreasonably withheld or delayed. Each party agrees to forward copies of all
public statements, whether written or oral, to the other party for prior review.
The reviewing party shall have one (1)full business day to object to the
statement or any part thereof. Failure to respond within such period will be
deemed to be approval and acceptance of such statement.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller and the Buyer have caused this Agreement to be
executed in counterparts by their respective presidents and secretaries and
their respective corporate seals to be hereunto affixed as of the date first
above written.

 

BUYER:       KAISER FEDERAL BANK            

By:

 

/s/ Kay M. Hoveland

               

Kay M. Hoveland

               

President and

               

Chief Executive Officer

           

By:

 

/s/ Daniel A. Cano

               

Daniel A. Cano

               

Assistant Corporate Secretary

    SELLER       PAN AMERICAN BANK, FSB            

By:

 

/s/ Ray Thousand

               

Ray Thousand

               

President and Chief Executive Officer

           

By:

 

/s/ Sherry Landy

               

Assistant Secretary

           

UNITED PANAMERICAN FINANCIAL

CORP.

           

By:

 

/s/ Ray Thousand

               

Ray Thousand

               

President and Chief Executive Officer

           

By:

 

/s/ Sherry Landy

               

Assistant Secretary

 

36